Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 19, 21, 31 and 33-38 are pending.  Claims 19, 21, 29-31 and 33-38 are the subject of this FINAL Office Action.  Claims 1-6, 15-18 and 39 are withdrawn.  Claims 40-48 are new.

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 21, 31, 33 and 40-48 are rejected under 35 U.S.C. § 103 as being unpatentable over DREWLO (WO 2017/176985), in view of TARIYAL (US 2016/0324506).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar menstrual cups to collect fetal cell samples in DREWLO with a reasonable expectation of success.
	As to claim 19, DREWLO teaches a) isolating fetal cells from the endocervical sample (para. 0070); b) incubating the fetal cells on a DNA binding membrane or a DNA binding matrix with a protein cocktail to free the cellular nuclei (paras. 0070-91); c) washing the DNA binding membrane or DNA binding matrix to remove non-target nucleic acid (id.); d) lysing the nuclei to release the fetal nucleic acid (paras. 0084-90); and e) isolating the fetal nucleic acid (para. 0091).
	Further as to performing the method of claim 19 on a DNA binding membrane or matrix, DREWLO teaches “[i]n a further example, nuclei are affixed to an insoluble solid or semi-solid support, the nuclei lysed and the nuclear contents washed away, leaving the genomic DNA on the support. Any support can be used, such as those mentioned herein” (para. 0090).  Thus, DREWLO explicitly teaches claim 19, steps b-d performed on a DNA binding membrane or matrix (“incubating the fetal cells on a DNA binding membrane or a DNA binding matrix with a digestion cocktail to free intact cellular nuclei, wherein the cells are not fixed or bound to the surface of the DNA binding membrane or the DNA binding matrix,” washing and “lysing the intact cellular nuclei to release the fetal nucleic acid, wherein the released fetal nucleic acid binds to the DNA binding membrane or DNA binding matrix”). 
	As to claim 21, DREWLO teaches maternal and fetal cells (isolating fetal extravillous trophoblast cells from the maternal endocervical sample; Abstract).
	As to claim 29, DREWLO teaches released fetal nucleic acid binds to the DNA binding membrane or DNA binding matrix (paras. 0076, 0084, 0090).
	As to claim 29, DREWLO teaches eluting nucleic acids (para. 0091, for example).
	As to claim 31, this a result that follows from performing the steps of claim 31. 
	As to claims 33-34 and 48, DREWLO teaches identifying diseases such as genetic anomaly using sequencing, PCR or WGA (para. 0003, for example).
	As to claims 40-42, DREWLO teaches pepsin (para. 0073, for example).
	 As to claims 43-44, DREWLO teaches proteinase K and trypsin (para. 0067, for example).
	As to claims 45-47, DREWLO teaches anti-HLA Ab coated nanoparticles (para. 0060, for example).
	DREWLO does not explicitly teach wherein the endocervical sample is collected using a menstrual cup; or kits comprising the components used in the method (claims 35-38).
However, TARIYAL demonstrates that menstrual cups were a well-known option for collecting the endocervical samples of DREWLO.  TARIYAL teaches that menstrual cups were a known portable device for the collection, storage, transport, and separation of biological materials (para. 0014, for example).  TARIYAL teaches “[t]he sample collector is compressible and insertable in a vaginal canal for collecting biological samples, and includes a cup-shaped head configured to cradle a cervical os” (Abstract).
	Thus, it would have been obvious to use a convenient menstrual cup to collect and store endocervical samples of DREWLO with a reasonable expectation of success.
	As to the arguments that the generically claimed technique of claim 19 yields a “technical advantage [sic] over the prior art of allowing extraction of fetal nucleic acid from a mixed endocervical sample which can be reliably used in a high-throughput setting,” it is unclear how a technical advantage amounts to a non-obvious difference.  Furthermore, assuming Applicants attempt to argue unexpected results, yet Applicants fail to provide any explanation or evidence to demonstrate this.  For example, Applicants fail to provide an explanation that the proffered evidence is reasonably commensurate with the broad scope of claim 19 (using any sample type, any foldable cup, any DNA binding membrane or matrix, any digestion cocktail, any wash, any lysis solution and technique, and any elution solution and technique); compare any evidence to the closest prior art; or demonstrate that the results were unexpected.  Thus, all arguments as to the “technical advantages” of the claimed invention are unpersuasive.

Claims 19, 21, 31, 33 and 40-48 are rejected under 35 U.S.C. § 103 as being unpatentable over DREWLO (WO 2017/176985), in view of TARIYAL (US 2016/0324506), in further view of ADELSON (US 20060246423).
	DREWLO does not explicitly teach kits comprising the “transport media” or “cell preservation chemical” used in the method of claim 19 (claims 35-38).  Absent a clear definition, these are broadly interpreted as encompassing water and other basic solutions, chemicals, etc.
	Regardless, “transport media” or “cell preservation chemical” such as glycerol, serum, dimethyl sulfoxide, methanol, acetic acid, cell culture medium or a “desiccation agent” are routinely used in the art to ship materials from one location to another.  For example, ADELSON teaches “A method and kit related thereto are described for the collection and maintenance of detectability of a plurality of species of microbiological agents selected from the group consisting of bacteria, fungi, viruses, and protozoa, in a single gynecological sample which comprises providing transport media in a resealable container and instructions for preparation and handling of the gynecological sample and a written indication of the detectability of a plurality of species” (Abstract).  “Transport medium, for example, consists of modified Hank's balanced salt solution supplemented with bovine serum albumin, cysteine, gelatin, sucrose, and glutamic acid. The pH is buffered with HEPES buffer, for example. Phenol red is used to indicate pH. Vancomycin, amphotericin B, and colistin are incorporated in the medium to inhibit growth of competing bacteria and yeast. The medium is isotonic and non-toxic to human cells. Example components comprise, for example, Hank's Balanced Salts, Bovine Serum Albumin, L-Cysteine, Gelatin, Sucrose, L-Glutamic Acid, HEPES Buffer, Vancomycin, Amphotericin B, Colistin, Phenol Red; pH 7.3±0.2 @ 25° C. Antimicrobial compositions can include vancomycin, gentamicin, colistin, or amphotericin B” (para. 0055).  “A general transport medium of about 1.0 liter (total volume) may be prepared in the following aqueous composition: gelatin, 0-20.0 g; sugar, 65-75 g; HEPES, 5-7 g; KCl, 0.3-0.6 g; L-glutamic acid, 0.5-1.0 g; phenol red, 5-15 mg; CaCl2, 0.1-0.5 g; MgSO4.7H2O, 0.1-0.3 g; bovine serum albumin V, 1.0-20.0 g; vancomycin, 0.01-0.05 g; colistin, 100,000-250,000 units; and amphotericin B, 0.5-3.0 mg” (para. 0056).  “An example may include the following ingredients in about 995 ml of water q.s. 1 liter: sucrose, 68.46 g; HEPES, 5.96 g; KCl, 0.4 g; L-glutamic acid, 0.72 g; phenol red, 11.0 mg; CaCl2, 0.27 g; MgSO4.7H2O, 0.20 g; BSA, 5.0 g; gelatin, 5.0 g; vancomycin, 0.025 g; colistin, 200,000 units; and amphotericin B, 1.0 mg. The pH of the medium can be adjusted with acidic or basic solutions to arrive at a final pH within physiological limits (see, e.g., U.S. Pat. No. 5,702,944, entitled Microbial Transport Media, which is herein incorporated by reference in its entirety)” (para. 0057).  Finally, one can use well-known, off-the-shelf transport media: “Preferred commercially available and validated examples of transport medium for use in methods and articles of the present invention include, for example, the following: UTM-RT Transport Medium, BD Cellmatics Viral Transport Medium® (Becton, Dickinson & Company, Sparks, Md.), Multitrans Culture Collection and Transport System (Starplex Scientific, Etobicoke, Ontario, Canada), The ThinPrep® Pap Test Preservcyt® Solution (CYTYC Corporation, Boxborough, Mass.), SurePath® (Tripath Imaging Inc., Burlington, N.C.)” (para. 0057).
	Thus, a skilled artisan would have found it obvious to apply familiar vaginal sample transport media and kits for convenience to the vaginal samples of the prior art to allow transport to other facilities with a reasonable expectation of success.

Prior Art
The following prior art also teaches nuclei isolation using columns, filters, silica, etc.: US20110124851 (paras. 0034-35, 0040); US 2010/0035246; WO 98/26284; WO 2010/121294; US20040072193; US 20070141637.  
The following prior art also teaches storage containers, transport media with “cell preservation chemical”, etc. for use with gynecological samples: US 20170022492.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON A PRIEST/Primary Examiner, Art Unit 1637